DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-2, 4-12, 14-17, 19, and 20 are pending. Claims 3, 13, and 18 have been canceled. Claims 1, 11, and 16 have been amended and are independent.  This Office action is in response to the Request for Continued Examination with Amendments and Remarks received on 07/23/2021.
Response to Arguments
Applicant’s arguments, filed on 07/23/2021, with respect to the 112(b) rejection of claims 1-20 in the most recent office action have been fully considered and are persuasive. Therefore, the 112(b) rejection of claims 1-20 has been withdrawn. 
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and the Office has supplied new grounds for rejection such that: although Jacob does not explicitly recite that the keep-alive sampling rate is based on the estimated time of arrival, (given the sampling rate in Jacobs is broadly based on “time”), modifying Jacob in view of Shen et al. (US20130113655), disclose/teach this limitation. Therefore, the prior arguments are considered moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-6, 11-12, and 14-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et.al. (US 20140278044A1; “Jacob”) in view of Amano (US7860647B2) and Shen et al. (US20130113655; “Shen”).
Regarding claims 1, 11, and 16, While Jacob discloses a method comprising: 
initiating a capture of a current location of a vehicle on a road segment by a location sensor ([004] GPS receiver; [006] GPS receiver, “location data associated with the initial location of the mobile asset”; [007] data received from a positioning system receiver, such as a GPS receiver”; Figure 4, Step 302; [0020]) based on a keep-alive sampling rate ([0018]: “determining its position and reporting the device's (and the asset's) position, with dynamically determined frequency”; [0041]: “receive location information from the GPS receiver (only periodically, in some embodiments---e.g., once every 5 seconds, 10 seconds, 1 minute, etc.)”; [0046]: tracking at each point in time”) 
wherein the location sensor is configured to operate at a sampling rate that is reduced from a default sampling rate in addition to the keep- alive sampling rate ([0005]: “setting a tracking device to report a position on a regular interval that is a trade-off between power conservation and position accuracy”; [0006]:” the mobile device may continue to monitor data from the GPS receiver continuously [which reads on the keep-alive sampling rate] or, to save power, only periodically [which as explained below reads on the reduced sampling rate]”; [0044]:” The processor powers down the GPS receiver.”; [0033]); 
determining a predicted location of the vehicle ([0032]: “given an initial location of the mobile device 200 determined using the GPS receiver 212, the processor 226 may use data from the route prediction and calculation routine 234 with data from the traffic routine 236 and the maps routine 232 to predict, based in part on traffic information, where the mobile device 200 is or will be at some later point”); and
reconfiguring the location sensor to operate at the default sampling rate ([0044]: “The processor periodically ( e.g., every minute, two minutes, five minutes, etc. .) powers up the GPS receiver and determines the location of the mobile device”) based on determining that the predicted location differs from the current location by more than a threshold distance ([0044]:”If the location of the mobile device differs from the predicted location of the mobile device by more than a predetermined threshold distance (or percentage or time etc.)”);
and discloses determining a predicted location ([0032]); however, Jacob does not explicitly state that this predicted location is based on an estimated time of arrival of the vehicle at an end node of the road segment, wherein the estimated time of arrival is based on historical traversal time data for the road segment; and wherein the keep-alive sampling rate is specified based on a percentage value of the estimated time of arrival.
However, Amano teaches determining a predicted location of the vehicle based on an estimated time of arrival of the vehicle at an end node of the road segment, wherein the estimated time of arrival is based on historical traversal time data for the road segment (Co. 16, Lines 41-43: “the information retriever 196 reads the parking information table 20 and acquires parking information 21 that contains location information 24 indicating a location”; Lines 45-60; “The parking candidate information contains… the estimated parking arrival time information and the estimated destination arrival time information and the like…”)
It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference and incorporate the teachings of Amano, and incorporate historical time traversal data with estimated arrival times into the traffic data that is used to predict where the moving asset will be at some later point from Jacob ([0011]). Doing so would add further information to the available historical traffic data in order to more accurately predict, calculate or find alternate routes that are more time-efficient (take less time to reach the destination), or for the purpose of predicting the location and/or 
Furthermore, Shen teaches, the keep-alive sampling rate is specified based on a percentage value of the estimated time of arrival ([0021]: The interval that defines the sampling period is based on velocity and distance from the current location to the predicted destination; therefore, it is inherent that the sampling rate is based on the estimated time of arrival, since the estimated time of arrival is calculated (mathematically) based on velocity and distance to that destination; [0024]).
It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference and incorporate the teachings of Shen, and configure the sampling rate based on the estimated time of arrival. Doing so would performing a localization operation based on a time from a current location to a destination target, as disclosed by Shen ([0021]).
Regarding claims 2, 12, and 17, Jacob discloses the location sensor is reconfigured to operate at the default sampling rate ([0044]: “The processor periodically ( e.g., every minute, two minutes, five minutes, etc.) powers up the GPS receiver and determines the location of the mobile device”) until the vehicle is detected to reach the end node of the road segment ([0041]: “The processor continues to monitor the position and movement of the mobile device relative to the road segment.”, “If the mobile device … changes from the road segment to a second road segment (i.e., turns off of the road segment)”)
Regarding claims 4, 14, and 19, Jacob discloses tracking the difference between one or more subsequent current locations and one or more subsequent predicted locations for the vehicle, a driver of the vehicle, or a combination therefore (Abstract: ”a difference between a current location and a predicted location”;  [0007]: “the reporting conditions may include detecting a difference between a current location of the mobile asset and a predicted location of the mobile asset”); and flagging the vehicle, the driver, or a combination thereof based on determining that the difference exceeds a 
Regarding claims 5, 14, and 20, Jacob discloses the flagging indicates that the vehicle, the driver, or a combination thereof is operating inconsistently with the historical traversal time data (Figures 4 and 5: “Indication”; [0047]: “the processor 226 receives an indication that movement of the mobile device has changed or deviated in some way from the what the processor 226 was expecting (block 308)”).
Regarding claim 6, Jacob discloses a location-based service initially uses the predicted location of the vehicle to determine a path of the vehicle( [0031]: “A route calculation and/or prediction routine 234 includes instructions for causing the processor 226 to determine or predict a route from the current location of the mobile device 200 to an intended destination”; [0037]: “The routine 124 may cause the processor 120 to receive the location of a mobile device, for example, and calculate and assign to the mobile device a route to a destination. The routine 124 may also cause the processor, knowing the location of the mobile device and its destination, to predict the route that the mobile device will take”), and wherein the location-based service uses the current location determined from the location sensor in place of the prediction location based on determining that the predicted location differs from the current location by more than the threshold distance ([0045]: “the processor transmits updated position and movement data to the tracking server”).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob, Shen, and Amano in further view of Varoglu (US20140232593).
Regarding claim 7, Jacob does not specifically state designating the current location as a low-predictable location based on determining that the predicted location differs from the current location by more than the threshold distance. 

It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference and include the teachings of Varoglu to identify positions of the vehicle with large error values between the current and the predicted position to be unreliable or low-predictable positions. This will enable setting higher priority for locations with small error values (i.e. where the distance between the current and estimated position is below the threshold), in order to ensure accurate position estimations of the vehicle. 
Regarding claim 8, while Jacob discloses calculating a difference between the predicted location and the current location (Abstract:” a difference between a current location and a predicted location”; [0007]: “the reporting conditions may include detecting a difference between a current location of the mobile asset and a predicted location of the mobile asset”); however, Jacob does not specifically state providing the difference to one or more other location sensors, one or more other vehicles, or a combination thereof as a location-correction factor. 
However, Varoglu teaches providing the difference to one or more other location sensors, one or more other vehicles, or a combination thereof ([0048]: “crowd-sourcing technique”) as a location-correction factor ([0047]: “Using sensor data to error-correct and provide a more accurate location fix”). 
It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference, to incorporate the teachings of Varoglu and provide the difference between current and predicted location as a location correction/accuracy factor to other location sensors. Therefore, the 
Regarding claim 9, Jacob does not specifically state identifying the low-predictable location as a potential location for installing an external location sensor to supplement the location sensor of the vehicle. 
However, Varoglu teaches identifying the low-predictable location as potential location for installing an external location sensor to supplement the location sensor of the vehicle (Abstract: “a location-enabled device can identify an area with unreliable GPS location data and use sensors to calculate a more accurate location”, “Sensors, such as accelerometers, compasses, gyro meters, and the like, can be used to supplement and/or increase the accuracy of location data.”) 
It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference in view of Nanri, and incorporate the teachings of Varoglu, such that target positions with high error values (high difference/ deviation value) would be potential areas for using additional sensors such as accelerometers or gyro sensors to supplement and/or increase the accuracy of the location data from the primary location sensor, as disclosed by Varoglu (Abstract).  
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob, Shen, and Amano in further view of Nanri (US20190263420).
Regarding claim 10, Jacob does not specifically state designating the current location as a high-predictable location based on determining that the predicted location does not differ from the current location by more than the threshold distance.
However, Nanri teaches designating the current location as a high-predictable location based on determining that the predicted location does not differ from the current location by more than the threshold distance ([0063]: “selecting target position data with a behavior change amount less than the 
Vehicle 1”).
It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference and include the teachings of Nanri to select, or prioritize the position of the vehicle when there is a small error between the current position and the predicted location. This will enable setting higher priority for locations with small error values (i.e. where the distance between the current and estimated position is below the threshold), in order to facilitate the precise position estimation of the vehicle, as disclosed by Nanri ([0062]; [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/S.B./Examiner, Art Unit 3669        

/JESS WHITTINGTON/Examiner, Art Unit 3669